DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 5/26/22, claims 1-14 are currently pending in the application, with claims 1-4, 7, 8 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objection
Claim 9 is objected to because of the following:
Newly added claim 9 is as follows:

    PNG
    media_image1.png
    126
    922
    media_image1.png
    Greyscale

The claim should be amended to recite that the emulsion dip molding composition further comprises zinc oxide and/or aluminum complex as a metal crosslinking agent in claimed amount, as supported by [0042] of the specification (PGPUB), in order to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2015/0218352 A1), in view of Tsukamoto et al. (US 2018/0371237 A1) and Kodama et al. (US 2009/0105424 A1).
Enomoto teaches a glove-forming emulsion composition containing a carboxylated acrylonitrile elastomer (XNBR), comprising 30 to 40% by weight of acrylonitrile residues and 3 to 8% by weight of unsaturated carboxylic acid residues, and butadiene residues at 52-66% by wt. (Ab., [0017-0019]), and a nonsulfur crosslinking agent, such as a poly-carbodiimide [0021], wherein the pH of the emulsion may be adjusted with a pH regulator such as potassium hydroxide (reads on an alkali metal hydroxide) [0035], so as to adjust a pH to a value of 8 or higher [0045] (i.e. encompasses a pH of 9.5 to 10.5). 
Enomoto further teaches a method for producing gloves, by dipping mold (i.e. a former) in a coagulant, such as an aqueous solution of calcium chloride, allowing calcium ions to adhere to the former (reads on step (1)) [0038, 0059], dipping the calcium ion adhered former in the emulsion composition for time appropriate for the targeted thickness (i.e. would enable adhesion and aggregation of the composition and reads on step (3)) [0039, 0061], heating the coated former at 80oC to 120oC for 20 to 70 seconds (reads on step (4)), then washing with water, and dipping in hot water at 50oC for 140 seconds, i.e. leaching (reads on step (5)) [0040, 0062], beading or sleeve winding (reads on step (6)), and heating at 120 to 150oC (reads on curing step (7)) [0041].
Enomoto is silent with regard to a method comprising (a) a composition comprising polycarbodiimide containing a hydrophilic segment, (b) a dispersion step (2), and (c) a curing step (7) for the claimed duration (claim 5) as in the claimed invention.
It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (a), the secondary reference to Tsukamoto teaches carbodiimide-based aqueous resin crosslinking agent, comprising a polycarbodiimide (A) having hydrophilic segments, and a polycarbodiimide (B), at a mass ratio of 20/80 to 95/5 for providing excellent storage stability in the coexistance of an aqueous resin (Ab.), in an amount of 0.5 to 40 parts, relative to 100 parts by wt. of an aqueous resin [0128].
Additionally, with regard to (a), the primary reference to Enomoto teaches crosslinking agents, such as organic peroxides and polycarbodiimides, i.e. functional equivalence, for crosslinking the emulsion compositions comprising carboxylated nitrile copolymer (Ab, [0021]). The secondary reference to Kodama teaches dip-forming latex composition comprising a carboxylated nitrile rubber latex [0077-0081], and a peroxide crosslinking agent in an amount of 0.1 to 0.01 to 5 parts by wt., per 100 parts by solid content of the rubber latex, so as provide for optimal properties in terms of resistance to flexing properties, softness to touch and tensile strength [0055]. Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to further include Tsukamoto’s crosslinking agent comprising a polycarbodiimides (A) and (B), including polycarbodiimide (A) in amounts within the claimed range so as to provide for excellent storage stability in the coexistance of Enomoto’s nitrile resin emulsion composition having a pH adjusted to any value of value of 8 or higher, including to 9.5 to 10.5.
With regard to (b), Kodama further teaches that the aqueous dispersion of conjugated diene rubber latex and organic peroxide (i.e. crosslinking agent) are mixed and aged by stirring, so as to avoid separation of the crosslinking agent (i.e. dispersion with stirring the dip molding composition, reads on step (2)) [0063].
With regard to (c), Kodama teaches a heating to cross-link the conjugated diene rubber (i.e. curing) at 60 to 160oC for a duration of 5 min to 2hrs or less, depending on the temperature of heat treatment to maintain optional productivity and physical properties while avoiding oxidation [0073]. Given the teaching in Kodama for stirring the crosslinkable emulsion/latex and on prescribed curing time and cure temperature, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include a dispersion step (b), and to heat Enomoto’s dip formed layer, as modified by Tsukamoto’s teaching, for a duration of 5 min to 2hrs or less, to provide for a cured film and thereby arrive at the claimed invention.
With regard to claim 9, Enomoto teaches zinc oxide for ion crosslinking, in an amount of in an amount of 0.5 to 4.0 parts by wt. of the resin fraction comprising carboxylated elastomer (1) and a poly(acrylonitrile-butadiene) (2) in a mixing wt. ratio of (2) to (1) ranging between 20/80 to 95/5 (Ab., 0033]). The secondary reference provides a motivation to further include a polycarbodiimide (A) that reads on polycarbodiimide of  the claimed invention. 
With regard to claim 10, Enomoto teaches potassium hydroxide as a pH regulator [0035].
With regard to claims 11-13, Tsukamoto teaches polycarbodiimides (A) formed by reacting a polycarbodiimide of a polymerization degree, preferably of from 2 to 20, formed by condensation of an organic isocyanate, such as dicyclohexylmethane-4,4’-diisocyanate, in the presence of a carbodiimidization catalyst, and further reaction of the polycarbodiimide with an end-capped hydrophilic organic compound [0037], to provide for polycarbodiimide (A), having a molecular wt. in the range of 350 or more, and preferably 3200 or less [0032-0056]. The claimed carbodiimide equivalent overlaps in scope with polycarbodiimides (A) obtainable from disclosed isocyanates based on the molecular wt. of the isocyanate compounds. Additionally, given the teaching in Tsukamoto on carbodiimide-based aqueous resin crosslinking agent, a skilled artisan would reasonably expect the same to be capable of providing for a micelle having an average particle size in water as in the claimed invention, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 14, Tsukamoto teaches polycarbodiimide (A) having a molecular weight in the range of 350 or more, and preferably 3200 or less [0056]. A skilled artisan would reasonably expect the disclosed range to overlap in scope with claimed range on the basis that number and weight average molecular weights of such low molecular weight compounds are about the same, absent evidence to the contrary. As stated above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2015/0218352 A1), in view of Tsukamoto et al. (US 2018/0371237 A1), Kodama et al. (US 2009/0105424 A1) and Khoo et al. (US 9243117 B2).
The discussions with regard to Enomoto, Tsukamoto and Kodama from preceding paragraphs are incorporated herein by reference.
The combination of Enomoto, Tsukamoto and Kodama is silent on steps (3) and (4) being repeated twice. 
Khoo teaches that the glove production may involve multiple dipping steps, which includes drying a latex coated former at 80 oC to 120 oC for 20 to 70 seconds, and dipping again the dry or partially dry latex coated former in the compounded latex, depending upon the concentration of the total solids of the compounded latex, so as to meet the final glove thickness requirements (col. 10, lines 10-30).
Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to perform the claimed steps (3) and (4) at least twice, depending on the total solids content of the Enomoto’s compounded latex as modified by Tsukamoto, and depending on desired final glove thickness.

Response to Arguments
In view of the amendment dated 5/26/22 that adds new claims 9-14, new grounds of rejections are presented above. Applicant’s arguments and evidentiary references dated 5/26/22 and 5/31/22 have been duly considered.
Applicant’s Arguments:
In the present method, the elastomer (XNBR) is polymerized with carboxylic acid, acrylonitrile, and butadiene to form a main chain, while the XYNBR of the Enomoto references is different in that it further contains a cross-linkable compound (see the translation of WO 2016/013666 at page 8, lines 42-46) as a fourth component (Y).
The Enomoto references also do not disclose a dip molding composition (a “dip solution”) with polycarbodiimide having a hydrophilic segment (herein “CDI”) added as a cross-linking agent in the present application.
Further, the dip solution of the present claims is unconventional in that it uses alkali metal hydroxides as a pH adjuster for CDI instead of a volatile base which has been conventionally used in the past. Although the Enomoto references also use KOH as pH adjusters, the examples only use KOH generally for the XYNBR, not CDI.

	Examiner’s Response:
	Applicant’s arguments are confusing because the cited WIPO publication is not relied upon in the obviousness rejections of record, and as set forth above. Even so, the elastomer of the claimed method is not closed to other unrecited monomer units, given the recitation “an elastomer that contains”. Enomoto (US 2015/0218352A1, ‘352), relied upon in the rejections of record, and as set forth above, teaches XNBR of overlapping scope and crosslinking agents therefor, including polycarbodiimides. Enomoto ‘352 further teaches that potassium hydroxide is usually used as the pH regulator [0035], that the polymer obtained by emulsion polymerization may be subject to non-sulfur crosslinking step, such as with a polycarbodiimide, by heating or evaporating water or the like, simultaneously with the divalent ion crosslinking step, or may be performed as a heating step following ion crosslinking [0027]. Thus, Enomoto is open to a polycarbodiimide to being present in the NBR emulsion for crosslinking concurrently or with or later with divalent ion crosslinking step during/gelling. While Enomoto is silent about CDI of the claimed invention, Examiner has relied on the secondary reference to Tskukamoto that teaches advantages of including claimed CDI as a crosslinker, and the combination as a whole obviates the claimed method steps as well as the embedded compositional limitations. It is well established that a reference is available for all it teaches, including nonpreferred embodiments as for instance is discussed in M.P.E.P. § 2123.
	Applicant’s Arguments:
The claimed method utilizes unconventional conditions optimal for the dip solution for each step of dip molding. This facilitates CDI crosslinking such that gloves with high durability are produced.
As noted, the applied references do not recognize or even remotely suggest a number of important characteristics of the claimed method, including at least the following (unless otherwise indicated, paragraph references below are to US application publication no. US 2021/0179820 A1, herein “the published application”):
a. the presence of hydrophilic segments at terminal ends of the polycarbodiimide are opened by drying in the curing step to initiate the cross-linking reaction, thereby requiring that gelling must be performed without drying (paras. [0017], [0115], and [0116)]);
b. in the dip molding emulsion, the polycarbodiimide has a large molecular weight and thus is not easily incorporated in XNBR particles, allowing the polycarbodiimide to form multi-point crosslinks between the particles, leading to improved fatigue durability (para. [0105));
c. in the claimed method, the hydrophilic segment is added at terminal isocyanate groups of some of the polycarbodiimide molecules (paras. [0123] and [0134] - [0140)]);
d. use of the hydrophilic-capped polycarbodiimide and alkali metal hydroxide in the claimed method calls for changes in process steps and conditions of use of the alkali metal hydroxide (paras.[0216] and [0236]-[0238]).
The foregoing elements of the claimed method are neither disclosed nor suggested in the applied references. Even if, for the sake of argument, it is assumed that temperature, concentration, and time ranges overlap with various ranges of the applied references, the combination of recited conditions is necessitated by the selection of materials and process requirements, and is not disclosed or even remotely suggested the references, whether taken
alone or in combination.

	Examiner’s Response:
	The secondary reference teaches an aqueous composition comprising a polycarbodiimide having hydrophilic segments as a crosslinker for XNBR, as in the claimed invention, and provides a motivation to include the same in Enomoto’s glove compositions. Enomoto ‘352 further teaches that potassium hydroxide is usually used as the pH regulator [0035]. Additionally, the claimed method steps and the encompassed compositional limitations are obviated by the combination as a whole as discussed in the rejections of record and as set forth above. Although the above listed advantages (a) to (d) of the claimed invention are not explicitly disclosed in any of the references, a skilled artisan would reasonably expect the combination as a whole of overlapping scope to provide for all the advantages, including (a) to (d) of the claimed invention, absent evidence to the contrary.
	Applicant’s Arguments:
Alkali Metal Hydroxide
The dip molding emulsion used in the claimed method comprises an alkali metal hydroxide. Conventionally, it is common general knowledge in the art to use a volatile base such as ammonia as a pH modifier when a polycarbodiimide is used, because crosslinking of a polycarbodiimide does not proceed when an alkali metal hydroxide is used. When an alkali metal hydroxide is used, a carboxy group in an elastomer is neutralized by the alkali metal hydroxide to be a carboxy metal salt having low reactivity.
…….
Therefore, in the presently-claimed method, the leaching temperature and time to
remove calcium derived from the coagulants and alkali metal from the alkali metal hydroxides in
the film during leaching and to secure the carboxy groups that are crosslinked with CDI were
experimentally found.
	In conventional dip molding of gloves, leaching was a step of removing excess substances such as emulsifiers, but it is the most important condition when alkali metal hydroxides are used as pH adjusters in CDI crosslinking.
Figure 1A of the present application shows that an experiment with an upper limit of three minutes for the leaching process time was conducted, but this time the present applicant conducted a new experiment with an upper time limit of five minutes. The results are shown in Figure 1A' below.
As shown in Figure 1A’ below, when the time of the leaching process is set to five minutes, which is outside the scope of the present claims, the fatigue durability of the resulting gloves becomes insufficient (approximately 250 minutes or less). This is a completely unexpected effect.
…………
Furthermore, when an alkali metal hydroxide is used as a pH modifier in polycarbodiimide-crosslinked gloves, the gloves are observed to have a tendency of showing poor fatigue durability as compared to those cases where ammonium hydroxide is used (para. [0178]). On the other hand, the presently-claimed method has an advantageous effect by doing a specific leaching step in addition to using an alkali metal hydroxide (para. [0180]). This advantageous effect is obtained because an alkali metal hydroxide has a moisturizing function in a gelling step (para. [0237]) and prevents a cured film precursor from being dried (para. [0236]), and because an alkali metal is sufficiently removed by a specific leaching step (para. [0179]). Such an effect is also shown in the Example (Fig 1A’), reproduced above.

	Examiner’s Response:
	Applicant’s arguments focus on the presence of potassium hydroxide and CDI in the claimed method as providing for unexpected effects. However, the primary reference to Enomoto teaches that in the glove-forming compositions, there are no particular limitations on the non-sulfur crosslinked structures, and may include main chain crosslinking agents, including polycarbodiimide [0021]. Enomoto also teaches that potassium hydroxide is usually used as pH regulator [0035], i.e. one single primary reference teaches that both polycarbodiimide and potassium hydroxide may be present in the glove composition, as in the emulsion of the claimed method and yet, Applicants argue and provide evidentiary references to show reaction between carboxylic groups of a polymer and polycarbodiimide would not proceed in the presence of potassium hydroxide. Even from the standpoint of asserted unexpected effects, the data in the Figures is limited to the specific method and composition of exemplified embodiments, involving specific a emulsion, pH, alkali, polycarbodiimide and processing steps, and is not reasonably commensurate in scope with the claim language.
	Applicant’s Arguments:
The dip molding emulsion used in the claimed method comprises a polycarbodiimide (claim 5). In the present application, the polycarbodiimide exists as a polycarbodiimide molecule in the dip molding emulsion. The polycarbodiimide first crosslinks with XNBR in the curing step (paragraphs [0092] and [0105)).
On the other hand, Enomoto discloses XNBR crosslinked with non-sulfur crosslinked structures (Enomoto paragraphs [0021] and [0027]). Thus, the cross-linking agent does not exist as it is in the emulsion composition disclosed by Enomoto because the cross-linking agent has already crosslinked with XNBR. Thus, a skilled artisan would have applied a polycarbodiimide disclosed in Kodama to the process of Enomoto, and the polycarbodiimide would merely have formed the crosslinked structure with XNBR in the emulsion composition. Such a constitution is different from the of the claimed method.
Therefore, a skilled artisan would not have conceived the claimed method from Enomoto and Kodama.
Further, as described in the present specification, in a method of producing a polycarbodiimide-crosslinked glove it is essential that a cured film precursor is not dry (paras. [0017] and [0236]). That is, a skilled artisan would not have considered adapting a method without using a carbodiimide, disclosed in Enomoto, to a method of producing a polycarbodiimide-crosslinked grove.
Accordingly, as described above, it would not have been obvious for a skilled artisan to use a polycarbodiimide and an alkali metal hydroxide, and then to conceive of the claimed production method.

	Examiner’s Response:
	As stated in the preceding section, Enomoto in [0027] teaches that polymer obtained by emulsion polymerization may be subject to non-sulfur crosslinking step, such as with a polycarbodiimide, by heating or evaporating water or the like, simultaneously with the divalent ion crosslinking step, or may be performed as a heating step following ion crosslinking [0027]. Thus, Enomoto is open to a polycarbodiimide to being present in the NBR emulsion for crosslinking concurrently or with or later that with divalent ion crosslinking step during/gelling, with Tsukamoto providing advantages for a specific polycarbodiimide of the claimed invention. Additionally, while Applicants argue that cured film being not dry is not evident in the claim language and the cited combination does not teach that the cured film is dried.
 	Applicant’s Arguments:
Rejoinder
Upon allowance of claim 5, rejoinder, examination, and allowance of non-elected
claims 1-4, 7, and 8 are proper and are solicited.

Examiner’s Response:
With regard to a rejoinder, it is noted that the elected invention (i.e. claim 5 and dependent claims thereof) is drawn to a method of producing a glove. Claims 1-4, directed to an emulsion and claims 7 and 8, drawn to a glove produced by the method of claim 5 would not be eligible for a rejoinder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762